Decree insofar as appealed from unanimously modified on the law and the facts and in the exercise of discretion so as to reduce the allowances for attorneys’ fees to the following amounts: to O’Brien, Driscoll & Raftery, $50,000; to Joseph Trachtman, $45,000; to Paul, Weiss, Rifkind, Wharton & Garrison, $20,000, and as thus modified, the decree affirmed, with costs, payable out of the estate, to all parties filing briefs. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Eager and Steuer, JJ.